DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.
Election/Restrictions
Claims 4, 5 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 27, 2019. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, and 6-10 are present for examination. Claim 1 is the only independent claim.
Response to Arguments
Applicant's arguments filed on November 23, 2020 have been fully considered but they are not persuasive. 
Applicant appears to primarily argue, starting in page 2, paragraph 2, the Applicant’s invention is that the particles are substantially transparent (not opaque) and that they are fixed in the substantially-transparent matrix material in a manner that causes the energy-incident side to reflect substantially all of one or more selectable wavelengths of the impinging light energy in all directions on the energy-incident side to present a consistent opaque appearance at said one or more selectable wavelengths when viewed from substantially any aspect. I.e., Applicant achieves reflection of selectable wavelengths by the manner in which the substantially-transparent (not opaque) particles are fixed in the substantially-transparent matrix material, not by the use of opaque particles. Applicant further argues that Luch does 
Respectfully, the Examiner disagrees because the limitation “(not opaque)” was not found anywhere in the Applicant’s disclosure. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not opaque) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding achieving reflection of selectable wavelength, Luch teaches, in paragraph [0047], a reflector application (line 15) and photovoltaic cells (line 16) and that the effort is to overcome certain performing deficiency (line 6). Luch further teaches, in paragraph [0367], line 2, that the transparent layer 95 may be applied to the light incident top surface of a photovoltaic cell and the layer may augment a characteristic such as protective barrier (in [0367], line 6). Luch further teaches, in [0509], protective or barrier structure imparting various functional attributes such as UV resistance (see [0509], last line). Therefore, incorporating the teaching of Luch with that of Chang can provide a selectable wavelength in order to provide protective barrier and UV resistance application in an energy harvesting system. 
Therefore, Examiner finds that Chang is silent as to disclose the particular of opaque appearance, the substantially transparent-particles and substantially-transparent matrix material. And Luch teaches fixing the plurality of substantially-transparent particles (see paragraph [0365], line 8) in the matrix material (i.e. matric resin) in a manner that causes the energy-incident side to reflect substantially all of one or more selectable wavelengths of the impinging light energy in all directions on the energy-incident side to present the consistent opaque appearance (i.e. transparent and opaque; paragraph [0365], lines 15-16) at said one or more selectable wavelength when viewed from substantially any aspect (see paragraph [0365], last line; combinations of transparent and opaque conductive particles therefore opaque appearance can be viewed from substantially any aspect). Luch further teaches, in paragraph 47, line 15, that the effort is to overcome certain performance deficiency including reflectors. It 
Applicant further argues, starting in page 2, last paragraph that Luch is for solving a different problem than Applicant that Luch is for various types of interconnection and nowhere in Luch is for an energy transmissive layer arranged over the energy harvesting element (see page 3, paragraph 2). Luch does not teach an energy transmissive layer arranged over the energy harvesting energy (page 6, paragraph 2)
Respectfully, the Examiner disagrees. The Examiner finds that Luch teaches, in paragraph [0367], line 1, that the transparent layer 95 may be applied to light incident surface of a photovoltaic cell (i.e. energy harvesting element). The light incident appears to be the same meaning as the claimed limitation “the impinging light”. 
Applicant appears to argue, in page 4, paragraph 2, that Luch never mentions any form of reflecting or transmitting selectable wavelengths of light energy. Luch does not teach that the opaque particles would reflect light (starting in page 4, paragraph 3), particularly, not teach reflection of selectable wavelength of light energy, and transmission of others by the manner of arranging the substantially-transparent particles in the substantially-transparent matrix, i.e., without the use of opaque particles. Luch does not teach nor does it suggest any means of wavelength tuning of the reflected light (in page 6, paragraph 1). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., without the use of opaque particles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the reflecting application, Luch teaches, in paragraph [0047], a reflector application (line 15) and photovoltaic cells (line 16) and that the effort is to overcome certain performing deficiency 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2015/0115867) in view of Luch (US 2014/0102502).
Regarding claim 1, Chang discloses a method for integrating an energy harvesting system (see Figs. 1,2) in a mobile device (2), comprising: arranging an energy harvesting element (11) on a surface of one of a mobile device body structure or casing (2); and wherein the efficiency can be over 70% photovoltaic conversion (see paragraph 4, line 7).
Chang is silent as to disclose the particular arrangement of an energy transmissive layer. Luch teaches arranging an energy transmissive layer (i.e. layer 95; see paragraph 366) over the energy harvesting element (i.e. photovoltaic 10), the energy transmissive layer (95) having a body- facing side facing surface, and an energy-incident side opposite the body-facing side (see Fig. 20A; see paragraph 367). Luch further teaches, in paragraph 287, line 10, uniform deposition of a material over the entire surface of a substrate.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the energy transmissive layer with consistent opaque appearance and energy harvesting element of Luch with that of Chang in order to achieved efficiency photovoltaic conversion.
Chang is silent as to disclose the particular of the particular of substantially transparent-particles and substantially-transparent matrix material. Luch teaches forming the energy transmissive layer (95) of a material composition comprising a plurality of substantially-transparent particles (i.e. transparent particles dispersed in a resin matrix; see paragraph 365, line 8) and a substantially-transparent matrix material (i.e. resin matrix) that fixes the plurality of substantially-transparent particles in a layer arrangement to form the energy transmissive layer (95).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the energy transmissive layer (95) of Luch with that of Change in order to provide a protective barrier layer and improve performance efficiency for a photovoltaic energy harvesting element.
Chang is silent as to disclose the particular of consistent opaque appearance, the substantially transparent-particles and substantially-transparent matrix material. Luch teaches fixing the plurality of substantially-transparent particles (see paragraph [0365], line 8) in the matrix material (i.e. matric resin) in a manner that causes the energy-incident side to reflect substantially all of one or more selectable wavelengths of the impinging light energy in all directions on the energy-incident side to present a consistent opaque appearance (e.g. as present in the cancelled claim 3, the transparent and opaque particles; paragraph [0365], lines 15-16; notes that since the particles are opaque than the layer will present an opaque appearance viewed) at said one or more selectable wavelength when viewed from 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the opaque energy transmissive layer (95) of Luch with that of Change to have a protective barrier layer and UV resistance that can effectively reflecting one or more selectable wavelengths (UV) in order to provide improve performance efficiency in a photovoltaic energy harvesting element (see Luch reference; paragraph [0367], line 6).

Regarding claim 6, Chang discloses the method of claim 1, the energy harvesting element comprising a photovoltaic element (i.e. solar cell photovoltaic energy harvest).
Regarding claims 7-10, Chang discloses a solar cell photovoltaic energy harvesting source in paragraph 4, except the photovoltaic element being a photovoltaic film (PVF) material. However, Luch teaches, in paragraph 364, a photovoltaic cell material film 10. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the photovoltaic cell and material of Luch with that of Chang in order to manufacturing a conventional photovoltaic harvesting element, since such material is only conventional in the art.
Regarding claim 8, Chang discloses the method of claim 7, further comprising applying the energy harvesting element (11) to one or more first discrete portions (see Fig. 1C, first portion 11) of the surface of the one of the mobile device body structure or casing (2).
Regarding claim 9, Chang discloses the method of comprising applying a layer of adhesive (i.e. insulative glue for attaching the energy harvesting element 11; paragraph 22, line 15) to the one or more first discrete portions of the surface of the one of the mobile device body structure or casing before applying the energy harvesting element to the one or more first discrete portions, the layer of adhesive 

Regarding claim 10, Chang discloses the method of claim 8, further comprising applying a surface treatment (i.e. applying cover 201 to area outside of 11; see Fig. 1C) to at least second portions of the surface of the one of the mobile device body structure or casing, the second portions of the surface of the one of the mobile device body structure or casing being different portions than the first portions (i.e. portion of 11), and the surface treatment rendering an optical reflectance of the second portions substantially equal to an optical reflectance of the harvesting element (11) in the first portions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729